DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 02/09/2021.
•    Claims 1-8 have been canceled.
•    Claims 9-24 have been amended.
•    Claims 9-24 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statements received 02/09/2021 has been reviewed and considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2016-147137, filed on 07/27/2016 has been received.
The examiner acknowledges that the instant application is a national stage entry of PCT/JP2017/022125, filed 06/15/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:

With regards to claim 24, the limitation “causing the display unit to selectively displaying” (line 22) appears to have a grammatical error. The limitation should likely read “causing the display unit to selectively display.”




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 9-22 are directed to a machine, claim 23 is directed toward a process, and claim 24 is directed toward a manufacture. Therefore, claims 9-24 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 9 as representative, claim 9 recites at least the following limitations that are believed to recite an abstract idea: 
receiving an operational instruction from a user; 
acquiring, upon receipt of the operational instruction, product information and user information, the product information including information about one or more recommended products and the user information including an indication of one or more products under purchase consideration and/or previously purchased; 
 the first operational instruction input area corresponding to the first presentation, the second operational instruction input areas corresponding to the second presentation, and the third operational instruction input area corresponding to the third presentation; and
selectively displaying the first, second, or third presentations in response to user activation of the first, second, or third operational instruction input areas, wherein the first presentation further includes one or more registering operation instruction input areas and, upon selection of a registering operation instruction input area, registering a first product registered in the first classification as newly registered in the second classification, and the second presentation further includes one or more purchased operation instruction input areas and, upon selection of a purchased operation instruction input area, registering a second product registered in the second classification as newly registered in the third classification and unregistering the second product from the second classification, and
upon selection of a registering operation instruction input area and/or a purchased operation instruction input area sending information to a system to update the product information and/or the user information.
The above limitations recite the concept of categorizing user purchasing information.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as 
Under Prong Two of Step 2A of the Alice/Mayo test, claims 9, 23, and 24 recite additional elements, such as an apparatus, a display, a processor, a memory, a database, display screens, operational instruction inputs, a server, transmitting information, and a medium. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 9, 23, and 24 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 9, 23, and 24 merely recite a commonplace business method (i.e., categorizing user purchasing information) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 9, 23, and 24 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 9, 23, and 24 specifying that the abstract idea of categorizing user purchasing information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 9, 23, and 24 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 9, 23, and 24 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 9, 23, and 24 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract 
Returning to independent claims 9, 23, and 24, these claims recite additional elements, such as an apparatus, a display, a processor, a memory, a database, display screens, operational instruction inputs, a server, transmitting information, and a medium. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 9, 23, and 24 are manual processes, e.g., receiving information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 9, 23, and 24 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 9, 23, and 24 specifying that the abstract idea of categorizing user purchasing information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 9, 23, and 24 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 9, 23, and 24 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-14, 17-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 8195529 B1), hereinafter Cohen, in view of Lawrence et al. (US 20150154686 A1), hereinafter Lawrence.

	In regards to claim 9, Cohen discloses an electronic apparatus (Cohen: [abstract]) comprising:
a display (Cohen: Col. 4, Ln. 50-55 – “a display interface”); 
a processor (Cohen: Col. 4, Ln. 47-55 – “a processor”); and
a memory storing instructions which, when executed by the processor, causes the processor to perform processes of (Cohen: Col. 5, Ln. 10-17 – “The processor 202 is configured to operate in accordance with programming instructions stored in a memory, such as the memory 210”):
receiving an operational instruction from a user (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”);

generating a plurality of display components based on the acquired information, the plurality of display components including a first display component in which information about a product registered in a first classification which is a classification of a product recommended by a server is displayed, a second display component in which information about a product registered in a second classification which is a classification of a product under purchase consideration by the user is displayed, and a third display component in which information about a product registered in a third classification which is a classification of a product purchased by the user is displayed, wherein each of the first, second, and third display components are associated with an operational instruction input on first, second, and third areas which allows the user to select display of the first, second, and third display components, the first operational instruction input area corresponding to the first display component, the second operational instruction input area corresponding to the second display component, and the third operational instruction input area corresponding to the third display component; and selectively displaying the first, second, or third display components in response to user activation of the first, second, or third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 5, Ln. 57-65 – “the network shopping service 110 may comprise one or multiple servers;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)…each gift list created by the user is displayed, as indicated by gift lists 910-914, and 
wherein, the first display component further includes one or more registering operation instruction input areas and the processor is further caused, upon selection of a registering operation instruction input area, to register a first product registered in the first classification as newly registered in the second classification (Cohen: Col. 8, Ln. 2-13 – “as part of presenting information to a user in regard to one or more gift lists that the user has created, and in addition to listing those items that have been placed on the gift list by the user, the network shopping service 110 may also evaluate the gift list information 500 to identify additional items that the user might want to purchase for the targeted person. These recommended items may or may not be stored with the gift list, though if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”), and
the second display component includes one or more purchased operation instruction input areas and the processor is further caused to register, upon selection of a purchased operation instruction input area a second product registered in the second classification as newly registered in the third classification and unregistering the second product from the second classification (Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”), and
the processor is further caused to transmit, upon selection of a registering operation instruction input area and/or a purchased operation instruction input area, information to a server to update the product information and/or the user information in the database (Cohen Col. 6, Ln. 51-57 – “The network interface is used by the gift list server 116 to communicate with…a consumer device in providing the gift list server's functionality. The user data store 310 is a data store that includes user records 312 corresponding to those users that take advantage of the gift list abilities of the gift list server 116”; Col. 8, Ln. 9-12 – “if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”; Col. 8, Ln. 65-Col. 9, 
Cohen further discloses display components, including screens (Cohen: Figs. 4, 6A-C, 9). Cohen further discloses display of a wish-list screen (Cohen: Fig 4 and 6C). Additionally, Cohen discloses that a purchase history may be viewed (Cohen: Col. 9, Ln. 48-Col. 10, Ln. 5),
yet Cohen does not explicitly disclose that the display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including that the first, second, and third display components comprise screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior”; e.g., the first screen is the “what’s new”, the second screen is “registry builder”, and the third screen is “my items”); and
that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first area, 310b is the second area, and 310c is the third area and they are arranged from right to left in Fig. 3).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen, the ability that the first, second, and third display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have 
	EXAMINER NOTE: The limitation “which allows from the user to switch between display of the first, second, and third screens” is merely an intended use and is, accordingly, granted little to no patentable weight.

In regards to claim 10, Cohen/Lawrence teaches the apparatus of claim 9. Cohen further discloses the first, second and third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list”; Fig. 9 –  “saved gifts” link, and the “History” link), 
Yet Cohen does not explicitly disclose wherein each of the input areas corresponds to a tab display on the first, second, and third screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including wherein each of the input areas corresponds to a tab display on the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 11, Cohen/Lawrence teaches the apparatus of claim 9. Cohen further discloses wherein the processor causes the display to display a fourth display component in which detailed information about each of products registered in the first classification is displayed, a fifth display component in which detailed information about each of products registered in the second classification is displayed, and a sixth display component in which detailed information about each of products registered in the third classification is displayed (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 12, Cohen/Lawrence teaches the apparatus of claim 10. Cohen further discloses wherein the processor causes the display to display a fourth display component in which detailed information about each of products registered in the first classification is displayed, a fifth display component in which detailed information about each of products registered in the second classification is displayed, and a sixth display component in which detailed information about each of products registered in the third classification is displayed (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)” (Examiner Note: 626 and 628 in Fig. 6c are a fourth display component; 606 in Fig. 6c is a fifth display component; and section 902 of Fig. 9 is a sixth display component),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 13, Cohen/Lawrence teaches the apparatus of claim 11. Cohen further discloses wherein in each of the fifth and sixth display components, information which is not included in the fourth display component and which the user can input is included (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: 624 and 603 are the additional information in the fifth image; 903 is the additional information in the sixth image)),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.


In regards to claim 14, Cohen/Lawrence teaches the apparatus of claim 12. Cohen further discloses wherein in each of the fifth and sixth display components, information which is not included in the fourth display component and which the user can input is included (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: 624 and 603 are the additional information in the fifth image; 903 is the additional information in the sixth image. The fourth image does not have, in the case of the fifth image, 624 and 603, and in the case of the sixth image, 903, and accordingly these components are not included in the fourth image.)),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 17, Cohen/Lawrence teaches the apparatus of claim 11. Cohen further discloses wherein a relative position on the fourth display component of an image element which is included in the fourth display component and which can be selected by the user in order to allow the user to newly register a product registered in the first classification in the second classification differs from a relative position on the fifth display component of an image element which is included in the fifth display component and which can be selected by the user in order to allow the user to newly register a product registered in the second classification in the third classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is  and includes a link 903 to associate purchased items to gift lists” (Examiner Note: the image element of the fourth image are the images (626, 628) and the image element of the fifth image is 622, which differs in relative position),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 18, Cohen/Lawrence teaches the apparatus of claim 12. Cohen further discloses wherein a relative position on the fourth display component of an image element which is included in the fourth display component and which can be selected by the user in order to allow the user to newly register a product registered in the first classification in the second classification differs from a relative position on the fifth display component of an image element which is included in the fifth display component and which can be selected by the user in order to allow the user to newly register a product registered in the second classification in the third classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 19, Cohen/Lawrence teaches the apparatus of claim 13. Cohen further discloses wherein a relative position on the fourth display component of an image element which is included in the fourth display component and which can be selected by the user in order to allow the user to newly register a product registered in the first classification in the second classification differs from a relative position on the fifth display component of an image element which is included in the fifth display component and which can be selected by the user in order to allow the user to newly register a product registered in the second classification in the third classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: the image element of the fourth image are the images (626, 628) and the image element of the fifth image is 622, which differs in relative position),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 20, Cohen/Lawrence teaches the apparatus of claim 14. Cohen further discloses wherein a relative position on the fourth display component of an image element which is included in the fourth display component and which can be selected by the user in order to allow the user to newly register a product registered in the first classification in the second classification differs from a relative position on the fifth display component of an image element which is included in the fifth display component and which can be selected by the user in order to allow the user to newly register a product registered in the second classification in the third classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: the image element of the fourth image are the images (626, 628) and the image element of the fifth image is 622, which differs in relative position),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).


In regards to claim 23, Cohen discloses a display method (Cohen: [abstract]) comprising:
acquiring, upon receipt of an operational instruction from a user, product information and user information from a database, the product information including information about one or more recommended products and the user information including an indication of one or more products under purchase consideration and/or previously purchased (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”; Col. 6, Ln. 60-Col. 7, Ln. 5 and Fig. 4 – “information stored in a user record 402 residing in the user data store 310 (FIG. 3)…user record 402 includes a gift list store 406 that holds any number of gift lists that have been created by the user…a gift list may also include system-supplied recommendations, such as recommendations 424 and 426…user record 402 also is shown as including the user's purchase history 404”; Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”);
generating a plurality of display components based on the acquired information, the plurality of display components including a first display component in which information about a product registered in a first classification which is a classification of a product recommended by a server is displayed, a second display component in which information about a product registered in a second classification which is a classification of a product under purchase consideration by the user is displayed, and a third display component in which information about a product registered in a third classification which is a classification of a product purchased by the user is displayed, wherein each of the first, second, and third display components is associated with an operational instruction input on first, second, and third areas which allows the user to select display of the first, second, and third display components, the first operational instruction input area corresponding to the first display component, the second operational instruction input area corresponding to the second display component, and the third operational instruction input area corresponding to the third display component; and selectively displaying the first, second, or third display components in response to user activation of the first, second, or third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed  Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)…each gift list created by the user is displayed, as indicated by gift lists 910-914, and controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list” (Examiner Note: the recommendations on the gift list are the first display component, the gift list is the second display component, and the purchase history is the third display component; the operational instruction on the first area is addition of an item to a gift list which causes recommendation display, second area is “saved gifts” link in Fig. 9, and third area is “History” link in Fig. 9),
wherein the first display component further includes one or more registering operation instruction input areas and the method further includes registering, upon user selection of a registering operation instruction input area, a first product registered in the first classification as newly registered in the second classification (Cohen: Col. 8, Ln. 2-13 – “as part of presenting information to a user in regard to one or more gift lists that the user has created, and in addition to listing those items that have been placed on the gift list by the user, the network shopping service 110 may also evaluate the gift list information 500 to identify additional items that the user might want to purchase for the targeted person. These recommended items may or may not be stored with the gift list, though if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”), and
the second display component further includes one or more purchased operation instruction input areas and the method further includes registering, upon selection of a purchased operation instruction input area, a second product registered in the second classification as newly registered in the third classification and unregistering the second product from the second classification (Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”), and
the method further includes transmitting, upon selection of a registering operation instruction input area and/or a purchased operation instruction input area, information to a server to update the product information and/or 
Cohen further discloses display components, including screens (Cohen: Figs. 4, 6A-C, 9). Cohen further discloses display of a wish-list screen (Cohen: Fig 4 and 6C). Additionally, Cohen discloses that a purchase history may be viewed (Cohen: Col. 9, Ln. 48-Col. 10, Ln. 5),
yet Cohen does not explicitly disclose that the display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including that the first, second, and third display components comprise screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior”; e.g., the first screen is the “what’s new”, the second screen is “registry builder”, and the third screen is “my items”); and
that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first area, 310b is the second area, and 310c is the third area and they are arranged from right to left in Fig. 3).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen, the ability that the first, second, and third display components comprise screens; and that each of 
	EXAMINER NOTE: The limitation “which allows from the user to switch between display of the first, second, and third screens” is merely an intended use and is, accordingly, granted little to no patentable weight.

In regards to claim 24, Cohen discloses a program stored in a non-transitory computer-readable recording medium, the program for allowing a computer including an electronic apparatus having an input unit and a display unit to execute procedures of (Cohen: [abstract]; Col. 4, Ln. 47-55, Col. 2, Ln. 25):
causing a processor to acquire, upon receipt of an operational instruction from a user, product information and user information from a database, the product information including information about one or more recommended products and the user information including an indication of one or more products under purchase consideration and/or previously purchased (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”; Col. 6, Ln. 60-Col. 7, Ln. 5 and Fig. 4 – “information stored in a user record 402 residing in the user data store 310 (FIG. 3)…user record 402 includes a gift list store 406 that holds any number of gift lists that have been created by the user…a gift list may also include system-supplied recommendations, such as recommendations 424 and 426…user record 402 also is shown as including the user's purchase history 404”; Col. 9, Ln. 48-Col. 10, Ln. 5 – “controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list”);
causing the processor to generate a plurality of display components based on the acquired information, the plurality of display components including a first display component in which information about a product registered in a first classification which is a classification of a product recommended by a server is displayed, a second display component in which information about a product registered in a second classification which is a classification of a  wherein each of the first, second, and third display components is associated with an operational instruction input on first, second, and third areas which allows the user to select display of the first, second, and third display components, the first operational instruction input area corresponding to the first display component, the second operational instruction input area corresponding to the second display component, and the third operational instruction input area corresponding to the third display component; and causing the display unit to selectively display the first, second, or third display components in response to user activation of the first, second, or third operational instruction input areas (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list…displayed are system-supplied recommendations, such as recommendations 626 and 628, based on user-provided information regarding the targeted person;” Col. 5, Ln. 57-65 – “the network shopping service 110 may comprise one or multiple servers;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift)…each gift list created by the user is displayed, as indicated by gift lists 910-914, and controls are provided to…view gifts/items on the list…and view a purchase history of items related to this gift list” (Examiner Note: the recommendations on the gift list are the first display component, the gift list is the second display component, and the purchase history is the third display component; the operational instruction on the first area is addition of an item to a gift list which causes recommendation display, second area is “saved gifts” link in Fig. 9, and third area is “History” link in Fig. 9),
wherein the first display component further includes one or more registering operation instruction input areas and the processor is further caused to register, upon user selection of a registering operation instruction input area, a first product registered in the first classification as newly registered in the second classification (Cohen: Col. 8, Ln. 2-13 – “as part of presenting information to a user in regard to one or more gift lists that the user has created, and in addition to listing those items that have been placed on the gift list by the user, the network shopping service 110 may also evaluate the gift list information 500 to identify additional items that the user might want to purchase for the targeted person. These recommended items may or may not be stored with the gift list, though if a user likes 
the second display component further includes one or more purchased operation instruction input areas and the processor is further caused to register, upon selection of a purchased operation instruction input area, a second product registered in the second classification as newly registered in the third classification and unregister the second product from the second classification (Cohen: Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “In this illustrative display, the user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”), and
the processor is further caused to transmit, upon selection of a registering operation instruction input area and/or a purchased operation instruction input area, information to a server to update the product information and/or the user information in the database (Cohen Col. 6, Ln. 51-57 – “The network interface is used by the gift list server 116 to communicate with…a consumer device in providing the gift list server's functionality. The user data store 310 is a data store that includes user records 312 corresponding to those users that take advantage of the gift list abilities of the gift list server 116”; Col. 8, Ln. 9-12 – “if a user likes one of the recommendations, an actionable control is typically provided to store the recommended item on the gift list as a gift list item”; Col. 8, Ln. 65-Col. 9, Ln. 3 and Fig. 6c – “user can add the gift item 606 to an electronic cart via control 622, which will take the item off the gift list and place it in the user's purchase history”).
Cohen further discloses display components, including screens (Cohen: Figs. 4, 6A-C, 9). Cohen further discloses display of a wish-list screen (Cohen: Fig 4 and 6C). Additionally, Cohen discloses that a purchase history may be viewed (Cohen: Col. 9, Ln. 48-Col. 10, Ln. 5),
yet Cohen does not explicitly disclose that the display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including that the first, second, and third display components comprise screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of 
that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the ‘registry builder’ tab 310b, in some implementations, the user selects the ‘what's new’ tab 310a to review new baby products available for purchase or the ‘my items’ tab 310c…products presented upon selection of the ‘my items’ tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first area, 310b is the second area, and 310c is the third area and they are arranged from right to left in Fig. 3).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen, the ability that the first, second, and third display components comprise screens; and that each of the first, second, and third display components includes an operational instruction input on first, second, and third areas arranged in this order which allows from the user to switch between display of the first, second, and third screens, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cohen, to include the teachings of Lawrence, in order to review products that are new or purchased (Lawrence: [0034]).
	EXAMINER NOTE: The limitation “which allows from the user to switch between display of the first, second, and third screens” is merely an intended use and is, accordingly, granted little to no patentable weight.


Claims 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Lawrence, in view of Szulczewski et al. (US 20160328727 A1), hereinafter Szulczewski.

In regards to claim 15, Cohen/Lawrence teaches the apparatus of claim 13. Cohen further discloses wherein there is a number of items of information in the sixth display component which the user can input and there is the number of items of information in the fifth display component which the user can input (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C  and includes a link 903 to associate purchased items to gift lists”), 
yet Cohen does not explicitly disclose that the display components comprising screens, and the number of items of information in the sixth display component is larger than the number of items in the fifth display component. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.
Additionally, Szulczewski teaches shopping interfaces (Szulczewski: [0048]), including that the number of items of information in the sixth display component is larger than the number of items in the fifth display component ((Szulczewski: [0048] and Fig. 7A – “FIGS. 7A-7D illustrate user interfaces through which users can submit or view ratings of items (e.g., products) the users purchased through the online marketplace implemented by the server system 122. In some embodiments, the user interfaces illustrated in FIGS. 7A-7D may be presented to the user as part of method for submitting or viewing ratings of items. FIG. 7A illustrates an example item order history page (e.g., product order history page) 701 presented by the client application 152. In response to user selection of an "Edit Rating" icon 705, the client application 152 presents a rating page 711, as illustrated in FIG. 7B” (Examiner note: Fig. 7A displays 4 information items the user may input, compare this to Fig. 6C, for example, which has fewer information items the user may input).
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen/Lawrence, the ability that the number of items of information in the sixth display component is larger than the number of items in the fifth display component, as taught by Szulczewski, since the claimed 

In regards to claim 16, Cohen/Lawrence teaches the apparatus of claim 14. Cohen further discloses wherein there is a number of items of information in the sixth display component which the user can input and there is the number of items of information in the fifth display component which the user can input (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists”), 
yet Cohen do not explicitly disclose that the display components comprising screens, and the number of items of information in the sixth display component is larger than the number of items in the fifth display component. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9. 
Additionally, Szulczewski teaches shopping interfaces (Szulczewski: [0048]), including that the number of items of information in the sixth component is larger than the number of items in the fifth component ((Szulczewski: [0048] and Fig. 7A – “FIGS. 7A-7D illustrate user interfaces through which users can submit or view ratings of 
It would have been obvious to one of ordinary skill in the art to include in the shopping list apparatus, as taught by Cohen/Lawrence, the ability that the number of items of information in the sixth component is larger than the number of items in the fifth component, as taught by Szulczewski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cohen/Lawrence, to include the teachings of Szulczewski, in order to allow another user to view reviews (Szulczewski: [0049]).

In regards to claim 21, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 15. Cohen further disclose wherein a relative position on the fourth display component of an image element which is included in the fourth display component and which can be selected by the user in order to allow the user to newly register a product registered in the first classification in the second classification differs from a relative position on the fifth display component of an image element which is included in the fifth display component and which can be selected by the user in order to allow the user to newly register a product registered in the second classification in the third classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some implementations, the user selects the "what's new" tab 310a to review new baby products available for purchase or the "my items" tab 310c…products presented upon selection of the "my items" tab 310c include…other user data such as previous purchase behavior” (Examiner note: 310a is the first image part, 310b is the second image part, and 310c is the third image part and they are all tabs in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.

In regards to claim 22, Cohen/Lawrence/Szulczewski teaches the apparatus of claim 16. Cohen further discloses wherein a relative position on the fourth display component of an image element which is included in the fourth display component and which can be selected by the user in order to allow the user to newly register a product registered in the first classification in the second classification differs from a relative position on the fifth display component of an image element which is included in the fifth display component and which can be selected by the user in order to allow the user to newly register a product registered in the second classification in the third classification (Cohen: Col. 8, Ln. 57-67 and Fig. 6c – “once an item is added to an existing gift list, that gift list is displayed to the user. FIG. 6C illustrates an illustrative gift list;” Col. 9, Ln. 1-3 – “control 624, or simply return to shopping via control 630;” Col. 9, Ln. 48-Col. 10, Ln. 5 – “FIG. 9 is a pictorial diagram of an illustrative gift list manager 900 for managing a user's gift lists as displayed by a browser 920…The illustrative gift list manager 900 includes an area 902 for associating purchased items with a gift list (or not purchased as a gift) and includes a link 903 to associate purchased items to gift lists” (Examiner Note: the image element of the fourth image are the images (626, 628) and the image element of the fifth image is 622, which differs in relative position),
yet Cohen does not explicitly disclose display components comprising screens. However, Lawrence teaches a shopping list interface (Lawrence: [abstract]), including display components comprising screens (Lawrence: [0034] and Fig. 3 – “In addition to building a gift registry through the "registry builder" tab 310b, in some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Lawrence with Cohen for the reasons identified above with respect to claim 9.


Response to Arguments
Applicant’s arguments, filed 02/09/2021, have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims are eligible over 101 because “claims 9-24 have been amended to even more clearly be directed to a practical application.” (Remarks page 9). The examiner disagrees. As discussed in the 101 rejection above, the claims, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. The additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Furthermore, the claims generally link the use of the abstract idea to a particular technological environment or field of use.  Accordingly, the 101 rejection has been maintained.

35 U.S.C. § 103
	Applicant argues Cohen/Lawrence fails to teach the limitations of claim 1 because “Cohen fails to disclose or suggest generating for display first, second, and third screens having first, second, and third input operational instruction input areas as claimed. Therefore, the Examiner relies on the teachings of Lawrence.” (Remarks pages 10-11). The examiner disagrees. Initially, the examiner notes that it was never commented in any action that Cohen fails to disclose that limitation. Furthermore, Cohen does disclose parts of this limitation. Cohen discloses wherein 
	Applicant argues “Lawrence fails to disclose or suggest the generation of the first, second, and third screens corresponding to recommended products, products under consideration for purchase, and purchased products and/or providing means to register products in one classification to another classification as claimed.” (Remarks page 11). The examiner disagrees. Initially, the examiner notes that Cohen is cited as teaching display components corresponding to recommended products, products under consideration for purchase, and purchased products and/or providing means to register products in one classification to another classification. Lawrence is cited as teaching that display components comprise screens and Lawrence teaches this limitation in Fig. 3, displaying screens that may be switched between using tabs.
Applicant argues the dependent claims and claims 23-24 are allowable for the same reasons as detailed above and for additional reasons. (Remarks page 12). The examiner disagrees. The dependent claims and claims 23-24 are not allowable for the same reasons as detailed in the 103 rejection above, as well as in the paragraphs of this response to remarks section.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vallery et al. (US 20140046794 A1) teaches a shopping interface. A user may receive product recommendations. A user may also drag products into a shopping wish list. The wishlist contains product information.
Kim (US 20150120417 A1) teaches a shopping interface. The interface includes a “purchased shop” representing a shop from which an item is purchased and an “interest shop.” The different shop classifications are selectively displayed upon selection of a tab. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625